                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                           5:20-cv-00054-WCM

CALVIN JERMAINE NICHOLS,                      )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )     MEMORANDUM OPINION
                                              )     AND ORDER
ANDREW M. SAUL,                               )
Acting Commissioner of the Social             )
Security Administration,                      )
                                              )
           Defendant.                         )
_______________________________               )

          This matter is before the Court on the parties’ cross motions for summary

judgment. Docs. 17 & 20.1

     I.      Relevant Background

          In October of 2016, Plaintiff Calvin Jermaine Nichols (“Plaintiff”) filed

an application seeking supplemental security benefits. Transcript of the

Administrative Record (“AR”) at 198.

          On March 1, 2019, following an administrative hearing at which Plaintiff

appeared and testified, an Administrative Law Judge (“ALJ”) issued an

unfavorable decision. AR at 12-26. That decision is the Commissioner’s final

decision for purposes of this action.


1The parties have consented to the disposition of this matter by a United States
Magistrate Judge. Docs. 15 & 16.

                                          1
   II.     ALJ’s Findings

         The ALJ found that Plaintiff had the severe impairments of borderline

intellectual functioning and a learning disability. AR at 17. Additionally, the

ALJ found that Plaintiff had “moderate” limitations in the following categories

of mental functioning: (1) understanding, remembering, or applying

information; (2) interacting with others; (3) concentrating, persisting, or

maintaining pace; and (4) adapting or managing oneself. AR at 19-20. The ALJ

further found that Plaintiff had the RFC to:

              perform the full range of work at all exertional levels
              with the following non-exertional limitations: he is
              incapable of climbing ladders, ropes, and scaffolds; he
              must avoid all exposure to hazards, including
              unprotected heights and moving mechanical parts; he
              is incapable of operating a motor vehicle for work; he
              is incapable of traveling for work; he is able to
              understand, remember, and carry out simple
              instructions and tasks and work at a consistent pace
              throughout the workday at simple tasks but not at a
              production rate pace where each task must be
              completed within a strict time deadline or within high
              quota demands; he is able to make occasional, simple
              work-related decisions in a job that involves only
              occasional changes in a routine work setting; he is able
              to sustain concentration and persist at simple tasks up
              to 2 hours at a time with normal breaks during an 8-
              hour workday; he is capable of occasional, brief
              interaction with the general public, co-workers, and
              supervisors; and he would be off-task up to 10% of the
              workday in addition to regularly scheduled breaks due
              to the combined effect of his impairments.

              AR at 20-21.


                                         2
Applying this RFC, the ALJ found that Plaintiff could perform representative

jobs that existed in significant numbers in the national economy and therefore

that Plaintiff had “not been under a disability…since October 20, 2016, the

date the application was filed.” AR at 25.

   III.   Plaintiff’s Allegations of Error

      Plaintiff contends that the ALJ’s determination that he has moderate

limitations in the functional areas of (1) understanding, remembering, or

applying information; and (2) concentrating, persisting, or maintaining pace is

not supported by substantial evidence. Additionally, Plaintiff asserts that,

when developing Plaintiff’s residual functional capacity (“RFC”), the ALJ failed

to consider how Plaintiff’s limitations affect his ability to sustain work

activities on a regular and continuing basis.

   IV.    Standard of Review

      A claimant has the burden of proving that he or she suffers from a

disability, which is defined as a medically determinable physical or mental

impairment lasting at least 12 months that prevents the claimant from

engaging in substantial gainful activity. 20 C.F.R. §§ 404.1505; 416.905. The

regulations require the Commissioner to evaluate each claim for benefits using

a five-step sequential analysis. 20 C.F.R. §§ 404.1520; 416.920. The burden

rests on the claimant through the first four steps to prove disability. Monroe

v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016). If the claimant is successful at

                                         3
these steps, then the burden shifts to the Commissioner to prove at step five

that the claimant can perform other work. Mascio v. Colvin, 780 F.3d 632, 635

(4th Cir. 2015); Monroe, 826 F.3d at 180.

        Under 42 U.S.C. § 405(g), judicial review of a final decision of the

Commissioner denying disability benefits is limited to whether substantial

evidence exists in the record as a whole to support the Commissioner’s

findings, and whether the Commissioner’s final decision applies the proper

legal standards. Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). When a

federal district court reviews the Commissioner’s decision, it does not “re-weigh

conflicting evidence, make credibility determinations, or substitute [its]

judgment for that of the [Commissioner].” Craig v. Chater, 76 F.3d 585, 589

(4th Cir. 1996). Accordingly, the issue before the Court is not whether Plaintiff

is disabled but, rather, whether the Commissioner’s decision that he is not

disabled is supported by substantial evidence in the record and based on the

correct application of the law. Id.

   V.     Discussion

          A. Plaintiff’s Moderate Limitations

        With respect to understanding, remembering, or applying information,

the ALJ found that Plaintiff had moderate limitations based on Plaintiff’s

ability to graduate high school “with largely average grades” and a class rank

of 145 out of 227, Plaintiff’s testimony that he was learning to cook from his

                                        4
grandmother, notes from Goodwill Industries workforce training that showed

Plaintiff was making “strides in retaining more information than he had in the

past,” and a psychological consultative evaluation. AR at 19.

      Plaintiff argues that the notes from Goodwill Industries are

contradictory (i.e., that some show progress while others do not and indicate

that he was washing dishes rather than cooking). Additionally, Plaintiff

asserts that information in the record indicates that Plaintiff received a

“special education diploma” (rather than graduating).

      However, it appears that the ALJ reviewed the entirety of both the

Goodwill Industries and school records when making his findings. AR at 22-

23. As noted above, it is not appropriate for this Court to reweigh such

evidence. The undersigned therefore finds that substantial evidence supports

the ALJ’s determination that Plaintiff had moderate limitations in the

functional area of understanding, remembering, or applying information.

      Similarly, when considering Plaintiff’s limitations in concentrating,

persisting, or maintaining pace, the ALJ cited Plaintiff’s ability to graduate

from high school, the results of consultative psychological testing, and

Plaintiff’s testimony that he was able to persist on tasks that he enjoyed doing,

such as playing video games for several hours each day. AR at 20. The ALJ

reasoned that this combination of evidence indicated that Plaintiff had

moderate limitations in concentrating, persisting, or maintaining pace. The

                                        5
undersigned also finds that substantial evidence supports this conclusion. See

e.g. Wooten v. Berryhill, No. 1:17cv190-DCK, 2018 WL 3014412, at *5

(W.D.N.C. June 15, 2018).

         B. Plaintiff’s RFC

      RFC is defined as “the most [a claimant] can do despite [his or her]

limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). SSR 96-8p, 1996 WL

374184 (July 2, 1996), provides that an ALJ’s RFC “assessment must include

a narrative discussion describing how the evidence supports each conclusion,

citing specific medical facts (e.g. laboratory findings) and nonmedical evidence

(e.g. daily activities, observations).” Id. at *7. The Commissioner is responsible

for determining the claimant’s RFC based on all the relevant evidence.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

      In formulating an RFC, an ALJ is not required to discuss every piece of

evidence. See Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014).

The ALJ is required, however, to build “an accurate and logical bridge from the

evidence to his conclusion” that Plaintiff’s RFC sufficiently accounts for his

limitations. See Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018); see also

Mayberry v. Berryhill, No. 5:17-cv-175-GCM, 2018 WL 3543085, at *3

(W.D.N.C. July 23, 2018) (“A failure to provide an adequate explanation

frustrates the ability of the Court to conduct meaningful review and determine

whether the ALJ’s decision is supported by substantial evidence.”); Darby v.

                                        6
Berryhill, No. 1:16cv366-RJC, 2018 WL 310136, at * (W.D.N.C. Jan. 5, 2018)

(“if the ALJ shows her work, then the Court will most likely find substantial

evidence supporting her ultimate conclusion”).

      Here, Plaintiff argues that the ALJ failed to consider the effect of his

moderate limitations on his ability to sustain work for eight hours a day, five

days a week. Doc. 17-1 at 9-10. In developing Plaintiff’s RFC however, the

ALJ relied on Plaintiff’s administrative hearing testimony in which Plaintiff

affirmatively responded that he believed, if Goodwill was able to find a job for

him, he could work on a eight hour a day/five day a week schedule. AR at 23

(citing AR at 42); see also id. (assigning some weight to the testimony of

Plaintiff’s father but explaining that Plaintiff’s father’s opinion regarding

Plaintiff’s ability to work “stands in contrast with the claimant’s testimony

acknowledging he thinks himself capable of working on a regular and

consistent basis if he could find a job”); AR at 24 (Plaintiff’s “testimony at the

hearing about thinking himself capable of performing work activities eight

hours a day five days a week take[s] precedence over these medical opinions”).

      Accordingly, Plaintiff’s RFC includes findings regarding Plaintiff’s

ability to sustain work such that “[t]he court is not left to guess” at the

foundations for these findings. Pegg v. Berryhill, No. 1:16-cv-383-MOC, 2017

WL 3595487, at *3 (W.D.N.C. Aug. 21, 2017); see also Finney v. Berryhill, No.

5:16-cv-188-MR, 2018 WL 1175229, at *5 (W.D.N.C. March 6, 2018) (“where

                                        7
the ALJ cites specific evidence in the record that supports claimant’s ability to

work despite her moderate difficulties in concentration, persistence or pace,

including specific facts about the claimant’s activities of daily living and

relevant medical testimony and evidence, this satisfies the requirements of

Mascio”) (citing Williamson v. Colvin, No. 5:15-cv-70-GCM, 2016 WL 4992101

(W.D.N.C. Sept. 16, 2016), aff’d, Williamson v. Berryhill, 692 F. App’x. 738 (4th

Cir. 2017)); see also Plummer v. Astrue, No. 5:11CV006-RLV-DSC, 2011 WL

7938431, at *5 (W.D.N.C. Sept. 26, 2011) (“The claimant bears the burden of

providing evidence establishing the degree to which her impairments limit her

RFC”), report and recommendation adopted, No. 5:11-CV-00006-RLV, 2012

WL 1858844 (W.D.N.C. May 22, 2012), aff’d, 487 Fed. App’x 795 (4th Cir. 2012).

      For the foregoing reasons, Plaintiff’s Motion for Summary Judgment

(Doc. 17) is DENIED, and the Commissioner’s Motion for Summary Judgment

(Doc. 20) is GRANTED.


                                    Signed: June 3, 2021




                                         8
